                                                           Case 2:21-cv-01122-JCM-VCF Document 50
                                                                                               51 Filed 09/10/21
                                                                                                        09/13/21 Page 1 of 2




                                                       1   COHEN JOHNSON
                                                           H. STAN JOHNSON, ESQ.
                                                       2   Nevada Bar No. 00265
                                                           sjohnson@cohenjohnson.com
                                                       3   KEVIN M. JOHNSON, ESQ.
                                                           Nevada Bar No. 14551
                                                       4   kjohnson@cohenjohnson.com
                                                           375 E. Warm Springs Road, Suite 104
                                                       5   Las Vegas, Nevada 89119
                                                           Telephone: (702) 823-3500
                                                       6   Facsimile: (702) 823-3400
                                                           Attorneys for Plaintiff
                                                       7
                                                                                      UNITED STATES DISTRICT COURT
                                                       8
                                                                                             DISTRICT OF NEVADA
                                                       9

                                                      10   ENERKON SOLAR INTERNATIONAL, INC.,
                                                           a Nevada corporation,              Case No.: 2:21-cv-01122-JCM-VCF
                                                      11
                                                                               Plaintiff,
                                                      12                                                        STIPULATION AND ORDER TO
                                                                                                               CONTINUE BRIEFING ORDER ON
                375 E. Warm Springs Road, Suite 104

                (702) 823-3500 FAX: (702) 823-3400




                                                           v.
COHEN JOHNSON




                                                      13                                                            MOTION TO DISMISS
                      Las Vegas, Nevada 89119




                                                      14   JOHN V. CAPPELLO, an individual;
                                                           STUDEBAKER DISTRIBUTION CORP., a
                                                      15   revoked Wyoming corporation; CATHY D.
                                                           COLLINS., as trustee of STUDEBAKER
                                                      16   DISTRIBUTION CORP and individually;
                                                           VASTHI          AVILA,      an    individual;
                                                      17
                                                           STREAMWORX, LLC, a Wyoming revoked
                                                      18   limited liability company; JONATHAN
                                                           BAKER, as trustee of STREAMWORX, LLC
                                                      19   and           individually;     EXCELSIOR
                                                           CONSULTANTS, INC., a revoked Wyoming
                                                      20   corporation; JEFF GREENEY, as trustee of
                                                           EXCELSIOR CONSULTANTS, INC. and
                                                      21
                                                           individually;           SEA        FRIENDS
                                                      22   INCORPORATED, a New York non-profit
                                                           corporation;     MICHAEL      STUDER,     an
                                                      23   individual; LUCIOUS GLENN, an individual;
                                                           JOHN BAUSCHKA, an individual; DOE
                                                      24   INDIVIDUALS 1 through 5, inclusive; and
                                                           ROE BUSINESS ENTITIES 6 through 10,
                                                      25
                                                           inclusive;
                                                      26
                                                                               Defendants.
                                                      27   

                                                      28
                                                                                                           1
                                                           Case 2:21-cv-01122-JCM-VCF Document 50
                                                                                               51 Filed 09/10/21
                                                                                                        09/13/21 Page 2 of 2




                                                       1          Plaintiff, by and through its counsel of record, Kevin Johnson, Esq. of Cohen Johnson, and

                                                       2   Defendants Michael Studer and Sea Friends Incorporated, by and through their counsel of record
                                                       3   Matthew K. Schriever, Esq. of the Firm The Amin Law Group, hereby stipulate that the
                                                       4
                                                           Opposition to Defendants’ Motion to Dismiss shall be due on September 24th, 2021 and
                                                       5
                                                           Defendants Reply will be due on October 4th, 2021.
                                                       6
                                                           DATED this 8th day of September 2021.                 DATED this 8th day of September 2021.
                                                       7
                                                           COHEN JOHNSON                                         THE AMIN LAW GROUP
                                                       8

                                                       9     /s/ Kevin M. Johnson                                /s/ Matthew K. Schriever
                                                           H. STAN JOHNSON, ESQ.                                 ISMAIL AMIN, ESQ.
                                                      10   Nevada Bar No. 00265                                  Nevada Bar No. 9343
                                                           sjohnson@cohenjohnson.com                             iamin@talglaw.com
                                                      11   KEVIN M. JOHNSON, ESQ.                                MATTHEW K. SCHRIEVER, ESQ.
                                                           Nevada Bar No. 14551                                  Nevada Bar No. 10745
                                                      12   kjohnson@cohenjohnson.com                             mschriever@talglaw.com
                375 E. Warm Springs Road, Suite 104

                (702) 823-3500 FAX: (702) 823-3400




                                                           375 E. Warm Springs Road, Suite 104
COHEN JOHNSON




                                                      13   Las Vegas, Nevada 89119                               3753 Howard Hughes Parkway, Ste 200
                      Las Vegas, Nevada 89119




                                                           Telephone: (702) 823-3500                             Las Vegas, NV 89169
                                                      14   Facsimile: (702) 823-3400                             Attorneys for Defendants Michael Studer and
                                                           Attorneys for Plaintiff                               Sea Friends Incorporated
                                                      15

                                                      16

                                                      17

                                                      18                                               ORDER
                                                      19          Based upon the stipulation of the parties and good cause appearing, the briefing schedule
                                                      20
                                                           for Defendants shall be set as follows:
                                                      21
                                                                  Plaintiff’s Opposition shall be due no later than September 24th, 2021.
                                                      22
                                                                  Defendants’ Reply shall be due no later than October 4th, 2021.
                                                      23
                                                                   DATED September 13, 2021.
                                                      24

                                                      25

                                                      26                                                         UNITED STATES DISTRICT JUDGE
                                                      27

                                                      28
                                                                                                             2
